EXECUTION COPY

EXHIBIT 10.45

WAIVER NO. 7

               WAIVER NO. 7 (this "Waiver"), dated as of January 25, 2001, among
Scott Technologies, Inc., a Delaware corporation ("Borrower"), the Lenders party
to the Credit Agreement referred to below ("Lenders") and General Electric
Capital Corporation, a New York corporation, as agent for said Lenders
("Agent"), to the Credit Agreement referred to below.

W I T N E S S E T H

               WHEREAS, Borrower, Agent and Lenders have entered into an Amended
and Restated Credit Agreement, dated as of December 31, 1998 (as heretofore
amended, the "Credit Agreement"; the terms defined in Credit Agreement being
used herein as therein defined, unless otherwise defined herein);

               WHEREAS, Section 1.2(b)(iv) of the Credit Agreement provides for,
among other things, the mandatory prepayment by Borrower of the Obligations on
the earlier of the date which is ten (10) days after (A) the date on which
Borrower's annual audited Financials for the immediately preceding Fiscal Year
are delivered pursuant to Annex D to the Credit Agreement or (B) the date on
which such annual audited Financials were required to be delivered pursuant to
Annex D to the Credit Agreement in an amount equal to twenty-five percent (25%)
of Excess Cash Flow for the immediately preceding Fiscal Year; and

               WHEREAS, Agent and Lenders party hereto agree to waive the
mandatory prepayment of the Obligations otherwise required pursuant to Section
1.2(b)(iv) of the Credit Agreement from the Excess Cash Flow for the Fiscal Year
ending December 31, 2000, subject to the terms and conditions hereinafter set
forth.

               NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein, the parties hereby agree as follows:

               SECTION 1.      Waiver. Subject to the satisfaction of each of
the conditions set forth in Section 4 hereof, Agent and each Lender party hereto
hereby waive the provisions of Section 1.2(b)(iv) of the Credit Agreement in
respect of, and only in respect of, the mandatory prepayment of the Obligations
otherwise required from the Excess Cash Flow for the Fiscal Year ending December
31, 2000.

               SECTION 2.       Representations and Warranties. Borrower
represents and warrants to Agent and Lenders as follows:

               (a)   All of the representations and warranties of Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on the date hereof as though made on such date, except to the extent
that any such representation or warranty expressly relates to an earlier date,
for changes permitted or contemplated by



the Credit Agreement or this Waiver or as otherwise disclosed in writing to
Agent and Lenders. No Default or Event of Default has occurred and is continuing
or would result from the transactions contemplated hereby.

               (b)  The execution, delivery and performance by Borrower of this
Waiver have been duly authorized by all necessary or proper corporate action and
do not require the consent or approval of any Person which has not been
obtained.

               (c)   This Waiver has been duly executed and delivered by
Borrower and each of this Waiver and the Credit Agreement as amended hereby
constitutes a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors' rights and to general equity principles.

               SECTION 3.     Effect on the Loan Documents. (a) Upon the
effectiveness of this Waiver, each reference in any Loan Document to "this
Agreement", "hereunder", "herein", or words of like import, and each reference
in any other Loan Document to such Loan Document, shall mean and be a reference
to such Loan Document as amended hereby.

               (b)   Except as certain provisions are specifically amended or
waived herein, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

               (c)   The execution, delivery and effectiveness of this Waiver
shall not, except as expressly provided herein, operate as a modification of any
right, power, or remedy of the Agent or the Lenders under any of the Loan
Documents, nor constitute a modification of any provision of any of the Loan
Documents.

               SECTION 4.      Effectiveness. This Waiver shall become effective
as of the date first set forth above, provided that each of the following
conditions has been satisfied on the date hereof, including the delivery to
Agent of each of the documents set forth below in form and substance
satisfactory to Agent:

               (a)   Counterparts of this Waiver duly executed by Borrower, the
Required Lenders and Agent; and

               (b)   All of the representations and warranties of Borrower
contained in Section 2 hereof shall be true and correct and certified by a
certificate of an officer of Borrower.

               SECTION 5.      Expenses. Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of Agent in connection with the
preparation, execution and delivery of this Waiver, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for Agent
with respect thereto.



               SECTION 6.      Governing Law. This Waiver shall be governed by,
construed and enforced in accordance with the laws of the State of New York,
without regard to conflict of laws principles thereof.

               SECTION 7.      Counterparts. This Waiver may be executed in any
number of counterparts, which shall, collectively and separately, constitute one
agreement.



               IN WITNESS WHEREOF, the parties hereto have caused this Waiver to
be duly executed as of the date first above written.

    SCOTT TECHNOLOGIES, INC.                 By:_________________________
Name:
Title:                 GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender                 By:___________________________
Name:
Title:                 BANK OF AMERICA, N.A. (formerly
NationsBank, N.A.), as Lender                 By:___________________________
Name:
Title:                 BANK ONE, MICHIGAN (formerly, NBD Bank),
as Lender                 By:___________________________
Name:
Title:      



  ABN AMRO BANK, N.V., as Lender           By:___________________________
Name:
Title:           NATIONAL CITY BANK, as Lender          
By:___________________________
Name:
Title:           THE HUNTINGTON NATIONAL BANK, as
Lender           By:___________________________
Name:
Title:           PNC BANK, NATIONAL ASSOCIATION, as
Lender           By:___________________________
Name:
Title:



  AMSOUTH BANK, as Lender           By:___________________________
Name:
Title:       THE PROVIDENT BANK, as Lender          
By:___________________________
Name:
Title:           FIRSTAR BANK, N.A. (formerly, Star Bank,
N.A.), as Lender           By:___________________________
Name:
Title:

 

 

 